DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 10/27/2021.  Applicant’s amendments to the claims have been entered and are made of record.  
The pending Claims at this time are 1-5, 7, 8, 12-17, 19, 21-23, 27, 29 and 30, all of which are now allowed.  All other claims have been cancelled previously by Applicant.
Applicant has submitted three ids’ s after the last office action.  All three have been reviewed and are being remitted with this allowance. 
All previously made art rejections are now withdrawn as Applicant has shown in the last remarks and previously filed remarks dated that the preponderance of evidence outweighs any case of obviousness previously presented. The prior art of record fails to provide for the combination of elements making up the currently claimed method of method for decreasing air leakage from a one piece woven (OPW) airbag by applying and then compressing the hot melt sealant material to one or more seams of the OPW airbag.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The Office respectfully asserts that none of the cited art either taken singly or in combination is seen to teach or suggest a method for decreasing air leakage from a one piece woven (OPW) airbag by forming an OPW airbag having seams; applying and compressing a hot melt sealant material to one or more seams of the OPW airbag.	Applicants successfully rebutted the rejections set forth previously applying their rationale with the newly cited claim amendment of "compressing the hot melt sealant material into the seams." 
	The closest cited prior art is that of Finn et al.  However, Finn coats the entire surface and doesn’t specifically speak to the seam and the sealant being compressed into it to plug up the interstices of the fibers.  Another key factor is that this is a one-piece woven airbag, not one that is made from two separate and distinct fabric layers. 	
	Applicant’s remarks proffer confirmation that the closest prior art of Finn et al., alone or in combination do not teach or motivate a skilled artisan to arrive at the method for decreasing air leakage from a one piece woven (OPW) airbag by forming an OPW airbag having seams; applying and compressing a hot melt sealant material to one or more seams of the OPW airbag as set forth in the claims.  Hence, it is considered that the application is currently in full and proper condition for allowance.   
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP